DETAILED ACTION
This is an Office action based on application number 16/742,134, filed 14 January 2020, which is a divisional application of application number 15/547,576, filed 31 July 2017, which is a national stage entry of PCT/US2016/020043 filed 29 February 2016, which claims priority to EP15382124.4 filed 18 March 2015. Claims 8-13 are pending. Claims 1-7 are canceled.
Amendments to the claims, filed 14 January 2020, have been entered into the above-identified application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the blend” in line 3. There is insufficient antecedent basis for the limitation in the claim and in the claim from which the instant claim depends. Further, it is unclear what constitutes the blend (e.g., does the blend refer to the multilayer film, as a whole, or does the blend refer to any one or combination of the individual layers?)
	For the purpose of prosecution, the limitation is construed as the release layer optionally comprises a low density polyethylene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelch et al. (US Patent Application Publication No. US 2002/0068182 A1) (Kelch) in view of Oner-Deliormanli et al. (WIPO International Publication No. WO 2013/184187 A1) (WO 187).

Regarding instant claim 8, Kelch discloses a multilayer film comprising a first tie layer, a polyolefin core having a first surface adhered to the first tie layer, a second tie layer adhered to the a second surface of the core layer, and a first adhesive adhered to the second tie layer (Claim 1). Kelch discloses that the tie layers comprise polar-modified polyolefins (page 2, paragraph [0023]). Kelch further discloses that a thermoplastic polyester is adhered to the first tie layer (Claims 5-6).
	Said first tie layer is construed to meet the requisite release layer because the term is a recitation of intended use.
	Kelch does not explicitly disclose the composition of the release layer.
	However, WO 187 discloses a film comprising at least two layers wherein the first layer is formed from a first composition comprising a polyester and a second layer formed from a second composition comprising a functionalized ethylene-based polymer (i.e., Component A) and an ethylene/alpha-olefin interpolymers (i.e., Component B) (Claim 1).
	WO 187 further discloses that the functionalized ethylene-based polymer comprises units derived from ethylene and maleic anhydride (col. 6, lines 31-32), which are analogous to the polar-modified polyolefins present in the tie layer of Kelch.
	WO 187 further discloses that the weight ratio of component B to component A is from 99:1 to 10:90 (page 4, lines 27-28), which is inclusive of the claimed greater than 50 wt.% of an ethylene/alpha-olefin copolymer; however, “in the case where claimed prima facie case of obviousness exists.”  See MPEP § 2144.05.
	WO 187 teaches that the composition containing ethylene/alpha-olefin polymers and functionalized ethylene-based polymers have excellent adhesion to PET substrates and do not suffer from taste and odor issues (page 28, lines 2-7).
	WO 187 further discloses that the second composition comprises fillers selected from carbon black, talc, calcium carbonate, and clay (page 18, lines 7-17) (i.e., inorganic fillers.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to replace the first tie layer and the thermoplastic polyester layer of Kelch with the two layer film of WO 187. The motivation for doing so would have been that the two layer composition of WO 187 meets the needs of a polyester layer and tie layer comprising a polar modified polyolefin of Kelch. Furthermore, the of WO 187 composition containing ethylene/alpha-olefin polymers and functionalized ethylene-based polymers have excellent adhesion to PET substrates and do not suffer from taste and odor issues.
	Therefore, it would have been obvious to combine WO 187 with Kelch to obtain the invention as specified by the instant claims.
	Further regarding the term “release layer” recited by the claim, since scope of the prior art combination encompasses a layer that has a composition that is substantially identical to that of the claims, one of ordinary skill in the art would necessarily conclude that the encompassed layer and that of the claims would have the same properties, including an ability to perform an intended use function (i.e., release). Where the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 9, Kelch further discloses that suitable polyolefin resins for the tie layers have a specific gravity of from about 0.88 to about 1.1 g per cubic centimeter and a melt index (MI) measured according to ASTM method D1238 (190ºC., 2.16 kg) pf 1 to 30 g/10 min (page 2, paragraph [0024]).
 	Similarly, WO 187 discloses that the ethylene/alpha-olefin copolymer has a density less than 0.93 g/cc (page 7, lines 21-22) and a melt index (I2) from 0.1 to 50 g/10 min (page 8, lines 22-25). It is noted that the ranges disclosed by the prior art overlap and/or include the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 12, Kelch further discloses that the core layer comprises a polymer selected from the group consisting of linear low-density polyethylene, high-density polyethylene, and propylene-ethylene copolymers (Claim 4).

Regarding instant claim 13, Kelch further discloses that multilayer film, in the absence of a thermoplastic layer, has a thickness of at least 25.4 µm and typically less than 508 µm (page 3, paragraph [0033]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelch in view of WO 187 as applied to claim 8 above, and further in view of Hughes et al. (US Patent No. 5,346,963) (Hughes).

Regarding instant claims 10-11, Kelch in view of WO 187 discloses the multilayer film as cited above, Kelch further discloses that the adhesive comprises a polar-modified polyolefin (Claim 1).
	Kelch in view of WO 187 does not explicitly disclose the claimed composition and properties of the adhesive composition.
	However, Hughes discloses a graft-modified ethylene polymer having improved adhesive properties without adversely impacted rheological properties, wherein the graft-modified ethylene polymer is prepared from a substantially linear ethylene polymer and an unsaturated organic compound containing at least one ethylenic unsaturation and at least one carbonyl group (col. 1, lines 55-62), which is inclusive of polar modifying groups.
	Hughes further discloses that the substantially liner ethylene polymer comprises ethylene and at least one α-olefin copolymer (col. 2, lines 46-53). Hughes discloses that 10/I2 (ASTM D-1238), from about 6.5 to 15 (col. 2, lines 65-68) and a melt index, measured as I2 (ASTM D-1238, condition 190/2.6), from about 0.5 g/10 min to 200 g/10 min (col. 3, lines 25-27).
	Hughes further discloses that the polymer is blended with a tackifier (col. 6, lines 23-28).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of Hughes to form the adhesive layer of Kelch. The motivation for doing so would have been that the composition of Hughes exhibits improved adhesive properties without adversely impacted rheological properties.
	Therefore, it would have been obvious to combine Hughes with Kelch and WO 187 to obtain the invention as specified by the instant claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Manrique et al. (US Patent Application Publication No. US 2009/0104424 A1) (Manrique) discloses a multilayer film comprising a cling layer, a core layer, and a release layer (page 6, paragraph [0061]).
	Sandkuehler et al. (US Patent Application Publication No. US 2014/0030500 A1) (Sandkuehler) discloses a multilayer film or sheet comprising a multilayer sequence of at least two microlayers, (a) and (b), wherein (a) is a first resin derived from one or more alpha-olefinic monomers, and (b) comprises at least 20% by weight of a second resin derived from one or more monomers having at least one oxygen atom (Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/24/2021